Citation Nr: 1702871	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal disease, to include as secondary to hypertension or diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that in a November 2016 brief, the Veteran's service representative included as on appeal the issues of entitlement to service connection for a back disability, hearing loss, tinnitus, and gastroesophageal reflux disorder (GERD).  However, a claim of entitlement to service connection for tinnitus has not been filed by the Veteran or adjudicated by the RO.  Furthermore, in his April 2011 substantive appeal, the Veteran limited his appeal to the issues listed on the title page of this decision.  Therefore, the Board will only address the hypertension and renal disease service connection issues, for which he has perfected an appeal.  To the extent that the Veteran would like to reopen those claims or file a new claim for tinnitus, the November 2016 brief does not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  A review of service treatment records shows that the Veteran denied a history of high blood pressure during his induction examination in September 1969.  However, in January 1970, the Veteran visited sick call and reported that he was worried about his blood pressure since it was taken in class.  He reported right arm standing blood pressure readings of "140-160/100-110."  It was noted that the Veteran's blood pressure would be rechecked when he next came on sick call.  Thereafter, in March 1970, his blood pressure was 150/80.  In September 1970, January 1971, and February 1971, a he reported a history of high blood pressure.  Other readings in service were 130/70 during a February 1971 flight examination, and 140/80 a May 1971 sick call visit.  The Veteran again reported a history of high blood pressure during his October 1971 separation examination.  Parenthetically, the Board observes that Veteran served as a medic during service and thus was competent to report a history of high blood pressure at that time.  Interestingly, it does not appear that any blood pressure readings were taken at separation.  

Post service treatment records show elevated readings as early as August 1991, at which time blood pressure was 140/100.  Then, by 2004, the Veteran carried a diagnosis of hypertension and was receiving treatment for the same. 

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the evidence of elevated blood pressure readings in service, as well as evidence of elevated blood pressure as early as August 1991, the Board finds that the low threshold of the McLendon standard has been met in this instance and that he should be afforded a VA examination prior to adjudication of his claim.  

Additionally, the Veteran seeks service connection for renal disease, which he asserts was caused by or is aggravated by his hypertension.  The record also raises the issue of whether renal disease was caused or is aggravated by the Veteran's service-connected diabetes.  While an examiner opined in January 2015 that the Veteran's renal disease was not caused or worsened by his diabetes mellitus, the Board finds that an additional opinion is necessary.  In this regard, the Veteran's course and history of renal disease is unclear from the sparse records available, and it is unclear how the examiner could conclude that the condition was not worsened as a result of his diabetes mellitus.  The Board also notes that while the Veteran may not have been diagnosed with diabetes mellitus officially until 2014, per the examination report, VA treatment notes show an assessment of hypoglycemia as early as February 2011, and elevated blood glucose as early as July 2000.  Thus, it appears that the Veteran's diabetes may have preexisted his 2014 diagnosis.  In any event, the Board finds that an addendum opinion is necessary.
 
Finally, the Veteran has reported on various occasions that he has received private treatment from a kidney specialist for renal disease and hypertension.  Indeed, it appears that the Veteran underwent a right nephrectomy at some point.  However, there are no records related to that procedure.  On remand, an attempt to obtain any records associated with kidney and hypertension treatment should be made.  The Veteran should also be afforded the opportunity to identify any other outstanding private treatment records, and ongoing VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for hypertension or renal disease since service, to include any kidney specialist at Adena Medical Center, Dr. Orimilikwe, and/or the provider who performed a right nephrectomy.  Also advise him that he may submit any additional evidence or information he might have to support his claim, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified.  If any identified records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Obtain and associate with the claims file any outstanding VA treatment records.  

3.  Then, schedule the Veteran for a VA examination with a nephrologist, if available, to determine the nature and etiology of hypertension and renal disease.  If a nephrologist is not available, the examination should be conducted by an appropriate medical professional.  The entire claims file must be reviewed in conjunction with the examination.  

(a)  For hypertension and renal disease, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred during or is otherwise related to active service.  

Please explain why or why not.  With respect to hypertension, the examiner should address the evidence of elevated blood pressure readings in service and the Veteran's competent report of a history of high blood pressure in service, as well as the evidence of hypertensive readings as early as August 1991 post service.

(b)  If either hypertension or renal disease was not incurred in service, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by a service-connected disability, to include diabetes mellitus, or PTSD, and, if appropriate, hypertension.

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be considered and discussed in the rationale, to include the Veteran's lay statements. 

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




